Judgment, Supreme Court, Bronx County (John Stackhouse, J.), rendered March 30, 1994, convicting defendant, after a jury trial, of manslaughter in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 5 to 15 years and 21/s to 7 years, respectively, unanimously affirmed.
One of the People’s witnesses testified that defendant blocked the victim’s car with his body as he held his hand inside his jacket, creating a bulge in the breast area, and that the witness believed at the time that defendant was concealing a gun, which placed her in fear of interfering, as a codefendant shot the victim. Defendant did not preserve any issue respecting that testimony and, in any event, the testimony was properly admitted as it tended to show that defendant acted as a lookout and furnished a show of force, keeping bystanders at bay and preventing their interference with the shooter. This was relevant to the People’s burden of establishing that defendant aided the shooter through accessorial conduct (Penal Law § 20.00; see, People v Allah, 71 NY2d 830; People v Armistead, 178 AD2d 607, lv denied 79 NY2d 943; People v Ortiz, 192 AD2d 409, lv denied 81 NY2d 1077; Matter of Roddell A., 165 AD2d 790). The prosecutor’s comments on summation fell within the parameters of appropriate response to the defense summations and, in any event, were harmless in view of the overwhelming evidence of guilt (People v Genao, 184 AD2d 285, lv denied 80 NY2d 903). Concur—Milonas, J. P., Kupferman, Ross and Tom, JJ.